Case 8:18-cv-01862-TPB-JSS Document 48 Filed 04/21/20 Page 1 of 2 PageID 855




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  GLENDA PEREZ,

         Plaintiff,

  v.                                                   Case No: 8:18-cv-1862-T-17JSS

  CIGNA HEALTH AND LIFE
  INSURANCE COMPANY,

        Defendant.
  ___________________________________/


                                 NOTICE TO THE COURT

         Plaintiff, Glenda Perez, respectfully submits this notice pursuant to M.D. Fla.

  Loc. R. 3.01(h) ands states as follows:

         1.      On June 12, 2019, this Court ordered the parties to submit briefing over its

                 subject matter jurisdiction (Dkt. 41), on reviewing Plaintiff’s motion to

                 vacate arbitration award. (Dkt. 1.)

         2.      The Plaintiff filed its supplemental brief on July 4, 2019 (Dkt. 42) and

                 Defendant, Cigna Health and Life Insurance Company (“Cigna”)

                 responded on July 31, 2019. (Dkt. 43.)

         WHEREFORE, Plaintiff respectfully requests that the Court, at its earliest

  convenience, enter an Order.

         Respectfully submitted April 21, 2020.



                                               1
Case 8:18-cv-01862-TPB-JSS Document 48 Filed 04/21/20 Page 2 of 2 PageID 856



                                              /s/ Glenda Perez___________
                                              Glenda Perez
                                              10158 Newminster Loop
                                              Ruskin, Florida 33573
                                              Pro se

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 21, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a Notice of

  Electronic filing to the following CM/ECF participants:

         Nancy A. Johnson, Esquire
         Email: najohnson@littler.com
         LITTLER MENDELSON, P.C.
         111 North Magnolia Avenue
         Suite 1250
         Orlando, Florida 32801




                                              /s/ Glenda Perez_________
                                              Pro se




                                             2
